Citation Nr: 1141103	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an initial compensable rating for left foot ingrown toenails.

4.  Entitlement to an initial compensable rating for right foot ingrown toenails.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to an initial rating for a lumbar spine disability and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In July 20011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a right eye disability.

2.  The medical evidence of record shows that the Veteran's left foot ingrown toenails are manifested by a chronic ingrown toenail of the left big toe.

3.  The medical evidence of record shows that the Veteran's right foot ingrown toenails are manifested by a chronic ingrown toenail of the right big toe.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for an initial compensable rating for left foot ingrown toenails have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for an initial compensable rating for right foot ingrown toenails have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Eye Disability

In December 2007, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a right eye disability.  A July 2008 rating decision denied that claim.  The Veteran filed a notice of disagreement with this rating decision in July 2008, and perfected an appeal to the issue in August 2009.  In July 2011, during a hearing before the Board, the Veteran submitted a statement that he wished to withdraw the right eye disability claim on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

With regard to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability, prior to the promulgation of a decision by the Board, the Veteran indicated that he wanted to withdraw his appeal of that issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability.  Therefore, the Board finds that the Veteran has withdrawn his claim as to that issue, and the Board does not have jurisdiction to review the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability, and it is dismissed.

Ingrown Toenails

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's ingrown toenail claims is based on the assignment of initial ratings following initial awards of service connection for ingrown toenails of the left and right feet.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide the appropriate rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for left and right foot ingrown toenails was granted by a July 2008 rating decision and 0 percent ratings were assigned for each foot, effective December 19, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2011).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disability, under Diagnostic Code 5299, was the service-connected disability, and foot injuries, other, under Diagnostic Code 5284, was a residual condition.

An August 2007 VA outpatient podiatry report stated that, on observation, the Veteran's feet were warm to cooler distally, smooth, and with normal turgor.  The Veteran had incurvated nail borders at the hallux, bilaterally.  There were no signs of infection or ulceration, bilaterally.  The Veteran's pulses were palpated, bilaterally, and his sensorium was intact.  The assessment was onychocryptosis, and the plan stated that the Veteran's nails were reduced.

A March 2008 VA outpatient podiatry report stated that, on observation, the Veteran's feet were warm to cooler distally, smooth, and with normal turgor.  The Veteran had incurvated nail borders at the hallux, bilaterally.  There were no signs of infection or ulceration, bilaterally.  The Veteran's pulses were palpated, bilaterally, and his sensorium was intact.  The assessment was onychocryptosis, and the plan stated that the Veteran's nails were reduced.

In a March 2008 VA feet examination report, the Veteran complained of increasing problems with ingrown toenails on his big toes,  He reported that response to treatment was good, with relief of symptoms coming from rest, application of heat, surgery, and soaking in Epsom salts.  The Veteran denied experiencing pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance due to his ingrown toenails.  The Veteran did not have flare-ups of foot joint disease.  He reported that he was able to stand for 15 to 30 minutes and unable to walk more than a few yards, though the report stated that those limitations were due to his right ankle and low back pain.  On physical examination of the Veteran's left foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Veteran did not have skin or vascular abnormalities, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  The Veteran had an ingrown toe nail on his left big toe.  On physical examination of the Veteran's right foot, there was no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Veteran did not have skin or vascular abnormalities, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  The Veteran had an ingrown toe nail on his right big toe.  The diagnosis was ingrown toenails of both big toes.  The examiner stated that the symptoms did not affect the Veteran's daily activities.

An August 2008 VA outpatient podiatry report stated that, on observation, the Veteran's feet were warm to cooler distally, smooth, and with normal turgor.  The Veteran had incurvated nail borders at the hallux, bilaterally.  There were no signs of infection or ulceration, bilaterally.  The Veteran's pulses were palpated, bilaterally, and his sensorium was intact.  The assessment was onychocryptosis, and the plan stated that the Veteran's nails were reduced.

A January 2009 VA outpatient podiatry report stated that, on observation, the Veteran's feet were warm to cooler distally, smooth, and with normal turgor.  The Veteran had incurvated nail borders at the hallux, bilaterally.  There were no signs of infection or ulceration, bilaterally.  The Veteran's pulses were palpated, bilaterally, and his sensorium was intact.  The assessment was onychocryptosis, and the plan stated that the Veteran's nails were reduced.

A March 2009 VA outpatient podiatry report stated that, on observation, the Veteran's feet were warm to cooler distally, smooth, and with normal turgor.  The Veteran had incurvated nail borders at the hallux, bilaterally.  There were no signs of infection or ulceration, bilaterally.  The Veteran's pulses were palpated, bilaterally, and his sensorium was intact.  The assessment was onychocryptosis, and the plan stated that the Veteran's nails were reduced.

In a July 2011 hearing before the Board, the Veteran stated that during the March 2008 VA feet examination report, his toes were inflamed.  He stated that when his nails were cut by the podiatrist every 10 weeks, he bled but the treatment greatly alleviated his symptoms.  The Veteran reported experiencing painful motion, swelling, pain with walking, abnormal weight bearing, and required special shoe inserts.

The medical evidence of record shows that the Veteran's ingrown toenails, left foot, are manifested by a chronic ingrown toenail of the left big toe.  The medical evidence of record shows that the Veteran's ingrown toenails, right foot, are manifested by a chronic ingrown toenail of the right big toe.

The Veteran's ingrown toenail disabilities are currently evaluated under Diagnostic Code 5284, for other foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, a 30 percent rating is warranted for severe foot injuries, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The words moderate, moderately severe, and severe are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate the evidence of record to determine which characterization is most appropriate for the Veteran's left and right foot ingrown toenails.  38 C.F.R. § 4.2 (2011).

The medical evidence of record shows that the manifestations of the Veteran's left and right foot ingrown toenails are not sufficiently symptomatic to warrant a characterization of moderate, moderately severe, or severe.  While the evidence shows that the Veteran's left and right foot ingrown toenails cause pain, those disabilities remain disabilities of the great toes, not the entire foot.  Under Diagnostic Code 5284, a compensable rating is warranted for moderate foot injuries, not moderate injuries of the great toe.  Thus, the impact on the Veteran's entire foot must be considered to determine whether it meets the severity requirements.  In this case, the evidence of record shows that, while the Veteran experiences pain from his ingrown toenails, the symptoms are greatly alleviated by the regular treatment he receives from VA, and the medical evidence of record does not demonstrate that the symptoms cause any impairment in the Veteran's social or occupational activities.  In addition, while the evidence of record demonstrates that the Veteran has difficulty standing and walking, that difficulty is a result of his service-connected right ankle and low back disabilities, not his ingrown toenails.  As the Veteran's left and right foot ingrown toenail symptoms do not impact the majority of the rest of his feet, the Board finds that the impact on the Veteran's feet as a whole is best characterized as being less than moderate in severity.  Accordingly, the Board finds that a compensable rating is not warranted under Diagnostic Code 5284.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2011).

The Board has also considered evaluating the Veteran's foot disabilities under all other diagnostic codes pertaining to the foot and toes.  However, as the medical evidence does not show that the Veteran's ingrown toenails cause flatfoot, weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, or any disability more nearly approximating those disabilities, the Board finds that compensable ratings are not warranted under those diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2011).

The Veteran has appealed the ratings assigned following the original claim for service connection.  Therefore, consideration has been given to whether staged ratings are warranted.  However, as the assigned 0 percent ratings indicate the degree of impairment shown since the date of the grant of service connection for left and right foot ingrown toenails, the Board finds no basis for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for left and right foot ingrown toenails inadequate.  The Veteran's left and right foot ingrown toenails were evaluated under 38 C.F.R. § 4.71a, the criteria of which are found to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left and right foot ingrown toenails are manifested by chronic ingrown toenails of the bilateral big toes, requiring periodic reduction.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities ratings for his for left and right foot ingrown toenails.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of foot disabilities, but the medical evidence does not show that those manifestations are present.  The criteria for noncompensable ratings for the Veteran's for left and right foot ingrown toenails reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the preponderance of the evidence is against the claims for increased ratings for left and right foot ingrown toenails.  Therefore, the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability is dismissed.

An initial compensable rating for left foot ingrown toenails is denied.

An initial compensable rating for right foot ingrown toenails is denied.


REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  That duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran last underwent a comprehensive VA examination of his lumbar spine disability in March 2008.  In March 2009, the Veteran underwent a surgical operation on his lumbar spine which included surgical fusion.  In a July 2011 hearing before the Board, the Veteran reported that his low back symptoms had increased in severity since the March 2008 VA medical examination.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected degenerative changes, lumbar spine.  38 C.F.R. § 3.327 (2011).

Finally, the record shows that the Veteran is currently unemployed and an October 2010 private medical record stated that the Veteran's significant back pain prevents even a sitting type job.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of entitlement to a TDIU rating has been raised by the record and is part of this appeal.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for degenerative changes, lumbar spine.  The granting of an increase for the Veteran's low back disability would potentially affect the issue of whether the Veteran met the rating criteria for entitlement to TDIU.  38 C.F.R. § 4.16(a) (2011).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In addition, an opinion will be sought on appeal as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2011).

Also, it appears that the most recent VA treatment records are from May 2009.  At his July 2011 hearing, the Veteran indicated that he was treated at the VA facility in West Palm Beach, Florida.  Therefore, those records should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's treatment records from the VA facility in West Palm Beach, Florida since May 2009.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The examiner must review the claims file and should note that review in the report.  The examiner must conduct full orthopedic and neurologic testing on the Veteran's low back.  The orthopedic examiner must conduct range of motion studies of the lumbosacral spine, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which pain begins.  Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.  If the Veteran is found to have intervertebral disc syndrome, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must state the total duration of those incapacitating episodes over the previous 12 months.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  A complete rationale for all opinions must be provided.  The examiner should also state whether it is at least as likely as not that the Veteran's service-connected disabilities (right shoulder disability, right ankle disability, lumbar spine disability, tinnitus, bilateral hearing loss, left ear otitis media, hemorrhoids, and right and left foot ingrown toenails), without consideration of any nonservice-connected disability, prevent him from securing or following a substantially gainful occupation.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


